NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            WILLIAM STEPHEN HALL,
                Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7036
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-671, Chief Judge Bruce E.
Kasold.
               ______________________

                 Decided: June 8, 2015
                ______________________

   WILLIAM STEPHEN HALL, Jacksonville, FL, pro se.

    MELISSA BAKER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN.
                 ______________________
2                                           HALL   v. MCDONALD



    Before PROST, Chief Judge, REYNA, and CHEN, Circuit
                        Judges.
PER CURIAM.
                          DECISION
    William Hall appeals from a decision of the Court of
Appeals for Veterans Claims (Veterans Court) upholding
the denial of his request for restoration of benefits with-
held during his incarceration following his felony convic-
tion. Because Mr. Hall has not raised any issues within
our limited jurisdiction, we must dismiss his appeal.
                        BACKGROUND
    Mr. Hall served on active duty in the U.S. Army from
August 1975 to February 1977, and was subsequently
assigned a 50 percent disability rating for a service-
connected physical condition. Hall v. Nicholson, No. 04-
1753, 2007 WL 413032, at *1 (Vet. App. Jan. 18, 2007). In
August 1991, Mr. Hall was convicted of a felony and
incarcerated. Id. Under Department of Veterans Affairs
(VA) regulations, a veteran who is incarcerated for more
than sixty days while receiving benefits will have those
benefits reduced. 38 U.S.C. § 5313(a) (“[A]ny person who
is entitled to compensation . . . who is incarcerated . . . for
a period in excess of sixty days for a conviction of a felony
shall not be paid such compensation . . . for the period
beginning on the sixty-first day of such incarceration and
ending on the day such incarceration ends, in an amount
that exceeds—(A) in the case of a veteran with a service-
connected disability rated at 20 percent or more, the rate
of compensation payable under section 1114(a) of this title
. . . .”); 38 C.F.R. § 3.665 (implementing 38 U.S.C.
§ 5313(a)); Hall v. West, 217 F.3d 860 (Fed. Cir. 1999)
(denying Mr. Hall’s assertion that 38 U.S.C. § 5313(a) and
38 C.F.R. § 3.665 violate “the provisions of the United
States Constitution that prohibit impairment of the
obligation of contracts, illegal searches and seizures, bills
HALL   v. MCDONALD                                         3



of attainder, ex post facto laws, cruel and unusual pun-
ishment, double jeopardy, excessive fines, and deprivation
of life, liberty and property without due process or equal
protection of laws”) (non-precedential). The VA according-
ly reduced Mr. Hall’s benefits.
    Mr. Hall appealed his reduction in benefits to the
Board of Veterans’ Appeals (Board), arguing that he was
entitled to full benefits during the period of incarceration
because his conviction was overturned. See 38 C.F.R.
§ 3.665(m) (“If a conviction is overturned on appeal, any
compensation or DIC withheld under this section as a
result of incarceration for such conviction (less the
amount of any apportionment) shall be restored to the
beneficiary.”). The Board reviewed the court decisions
and VA communications discussing Mr. Hall’s conviction
and held that the evidence did not reveal that his convic-
tion was overturned or otherwise vacated. The Board
then issued a decision affirming the denial of Mr. Hall’s
claim.
    Mr. Hall appealed the Board’s decision to the Veter-
ans Court, which affirmed the Board. Mr. Hall appeals.
                        DISCUSSION
    This Court lacks jurisdiction to review a challenge to
a factual determination or a challenge to a law or regula-
tion as applied to the facts of a particular case, except to
the extent that the appeal involves a constitutional ques-
tion, 38 U.S.C. § 7292(d)(2), but this Court has jurisdic-
tion to review a decision on a rule of law or an
interpretation of a statute or regulation, see id. § 7292(a).
    Mr. Hall admittedly does not challenge the validity of
a rule of law, statute, or regulation, or any interpretation
thereof. See Appellant’s Brief at 1 (responding “no” to the
second and third questions). Instead, Mr. Hall’s appeal
centers on his contention that he is entitled to benefits
under 38 C.F.R. § 3.665(m) because his conviction was
4                                       HALL   v. MCDONALD



overturned by the United States Court of Appeals for the
Eleventh Circuit. Both the Board and Veterans Court
considered the decisions and mandates issued by Florida
state courts, the United States District Court for the
Middle District of Florida, and the United States Court of
Appeals for the Eleventh Circuit, and determined that at
no point was Mr. Hall’s conviction overturned. Because
the only issue presented to this Court is Mr. Hall’s disa-
greement with the Veterans Court’s determination that
his conviction was not overturned, we must dismiss the
appeal for lack of jurisdiction.
                      DISMISSED
    No costs.